Exhibit 10.1

 

LOGO [g803211g01g51.jpg]

October 8, 2014

Fran Horowitz

7935 Lambton Park Road

New Albany, Ohio 43054

Dear Fran:

We are thrilled that you are considering joining Abercrombie & Fitch (A&F) and
we are pleased to extend the following offer of employment:

 

Position    President – Hollister Co. brand Start Date    This offer is
contingent upon your ability to commence your employment with A&F by the earlier
of 366 days from your last day of employment with Ann, Inc. (“ANN”) or the date
on which you are contractually free to begin work, but in no event later than
October 26, 2015. If you are unable or unwilling to commence employment with A&F
by October 26, 2015 this offer, even if accepted by you, is null and void and
you will not be entitled to any of the terms or remuneration set forth herein.
   This offer will remain open and must be accepted within 10 calendar days of
the date set forth above unless the date for acceptance has been extended by
mutual agreement of the parties. You must tender your resignation to your
current employer on or before October 21, 2014 unless the date for doing so is
extended by mutual agreement of the parties. Base Salary    $995,000 annually;
paid bi-weekly    Annual salary adjustments based on:   

(1)    Your performance

 

(2)    Economic factors (i.e. business conditions, inflation, job market, etc.)

 

The next salary review will be in March 2016.

Benefits    You will be eligible to participate in various A&F benefit programs
as set forth in this letter and other relevant documents. All benefit programs
are subject to change in accordance with A&F’s policies and procedures.



--------------------------------------------------------------------------------

Sign-On Bonus   

Upon your commencement of employment, A&F will provide you a one-time sign-on
bonus of $450,000 less any financial benefit received from:

 

•    The vesting of your November tranche of restricted stock and stock options
from ANN

 

•    Any repayment or forfeiture amounts forgiven by ANN relating to prior
sign-on bonuses or relocation expenses.

 

This sign-on bonus (less applicable taxes and other withholdings) will be made
along with your first regular paycheck. In order to obtain this payment, you
will be required to sign an agreement to repay the sign-on bonus in full if you
resign without Good Reason (as defined later) or are terminated for Cause within
thirty-six (36) months of your first day of employment.

Bonus Program    You will be eligible to participate in A&F’s Bonus Program at a
target payout level of 125% (“Target”) of your annual base earnings and a
maximum payout of 250% of your annual base earnings. At the base salary quoted
in this offer, your Target annual payout is $1,243,750, and your maximum annual
payout is $2,487,500.   

•    Bonus payouts will be based on the financial results achieved in the
Hollister Co. brand and at the total Company level and can vary from 0% to 200%
of Target payout level.

 

•    Your eligibility and participation level are dependent on your start date.

  

•    Annual payouts, if any, are generally paid following the completion of the
twelve-month performance period. Except as otherwise provided herein, you must
be an active associate on the payment date to receive a payout.



--------------------------------------------------------------------------------

Guaranteed Bonus Payout    Except as otherwise provided herein assuming that you
are an active associate on the payout date, and you did not receive a Fall 2014
bonus from ANN, you will be guaranteed a Bonus payout of $262,500 for Fiscal
Year 2014. This Guaranteed Bonus will be paid at the same time payment is made
to similarly situated executives under the A&F Bonus Program for Fiscal Year
2014. Change of Control   

In the event that the Company undergoes a Change of Control within the first
year of your employment and your employment is not terminated by the Company,
the Company agrees that your compensation and benefits in this offer will not be
decreased or diminished prior to the one-year anniversary of your employment
with the Company as long as you remain actively employed by the Company, its
successor or assign.

 

In the event that the Company undergoes a Change in Control within the first
year of your employment and your employment is subsequently terminated by the
Company or your duties are diminished or your compensation is reduced from what
is outlined in this letter, the following will apply:

 

•   The Company will continue your salary from your separation date through the
first anniversary of your employment date. This salary shall be paid in
bi-weekly installments, less applicable taxes and other withholdings, consistent
with the Company’s payroll practices. You will be guaranteed a minimum of six
months salary, even if your termination occurs less than six months prior to
your first anniversary of employment.

 

•   During the period in which salary continuation is in effect, the Company
will also provide you with medical benefits and life insurance on the same basis
as applies to similarly situated active associates.

 

•   If your employment is terminated during Fiscal Year 2014, the Company shall
pay you the Guaranteed Bonus Payout set forth in this offer.

 

•   If your employment is terminated during Fiscal Year 2015, the Company shall
pay you a pro-rated bonus calculated at Target.



--------------------------------------------------------------------------------

   For the purposes of this paragraph, a Change of Control will be defined
consistent with the definition set forth in the 2005 Long-Term Incentive Plan.
Termination Without Cause or for Good Reason   

In the event of your termination by the Company without Cause (as defined below)
or by you for “Good Reason” (as defined below) before the first anniversary date
of your employment date, the following will apply:

 

•   The Company will continue your salary from your separation date through the
first anniversary of your employment date. This salary shall be paid in
bi-weekly installments, less applicable taxes and other withholdings, consistent
with the Company’s payroll practices. You will be guaranteed a minimum of six
months salary, even if your termination occurs less than six months prior to
your first anniversary of employment.

 

•   During the period in which salary continuation is in effect, the Company
will also provide you with medical benefits and life insurance on the same basis
as applies to similarly situated active associates.

 

•   If your employment is terminated without Cause during Fiscal Year 2014, the
Company shall pay you the Guaranteed Bonus Payout set forth in this offer.

 

•   If your employment is terminated by you for Good Reason, the Company shall
pay you a lump sum cash payment that is calculated as follows: $1,250,000
multiplied by a fraction where the numerator is the number of days in the fiscal
year through the separation date and where the denominator is the total number
of days in the fiscal year.

 

•   If your employment is terminated without Cause during Fiscal Year 2015, the
Company shall pay you a pro-rated bonus calculated at Target.

 

•   Subject to the execution of a release on a form satisfactory to the Company,
on the first anniversary date of your employment date, the Company will provide
you with a $3.0 million payment, less normal taxes and other withholdings, in
lieu of the Equity Replacement Grant which will be forfeited as a result of the
termination of your employment.



--------------------------------------------------------------------------------

  

“Cause” shall mean: (I) your conviction of, or entrance of a plea of guilty or
nolo contendere to, a felony under federal or state law; or (ii) fraudulent
conduct by you in connection with the business affairs of the Company; or (iii)
your willful refusal to materially perform your executive duties hereunder; or
(iv) your willful misconduct which has, or would have if generally known, a
materially adverse effect on the business or reputation of the company; or (v)
your material breach of a covenant, representation, warranty or obligation of
you to the Company. As to the grounds stated in the above mentioned clauses
(iii), (iv), and (v), such grounds will only constitute “Cause” once the Company
has provided you written notice and you have failed to cure such issue within 30
days.

 

“Good Reason” shall mean, without your written consent: (i) a reduction in your
base salary or target bonus as in effect from time to time; or (ii) the Company
materially reduces (including as a result of any co-sharing of responsibilities
arrangement) your authority, responsibilities, or duties such that you no longer
have the title of, or serve or function as, President – Abercrombie & Fitch/kids
brand or President – Hollister brand of the Company, or (iii) the Company
requires you to be based at a location in excess of thirty miles from the
location of its principal executive office as of the effective date of your
employment; or (iv) the Company fails to obtain the written assumption of its
obligations to you by a successor no later than the consummation of a merger,
consolidation or sale of the company; or (v) a material breach by the Company of
its obligations to you; which in each of the circumstances described above, is
not remedied by the Company within thirty days of receipt of written notice by
you to the Company.

 

In the event of your termination by the Company without Cause (as defined above)
or by you for “Good Reason” (as defined above) after the first anniversary date
of your employment date, but prior to the date when the equity replacement grant
and the inducement equity grant referenced later in this letter would fully
vest, the following will apply subject to the execution of a release on a form
satisfactory to the Company:

 

•   The Company will continue your salary from your separation date through the
six month anniversary of your separation date. This salary shall be paid in
bi-weekly installments, less applicable taxes and other withholdings, consistent
with the Company’s payroll practices.



--------------------------------------------------------------------------------

  

•   During the period in which salary continuation is in effect, the Company
will also provide you with medical benefits and life insurance on the same basis
as applies to similarly situated active associates.

 

•   If your employment is terminated without Cause, the Company shall pay you a
pro-rated bonus that is calculated as follows: your Target bonus for the fiscal
year in which the termination occurs multiplied by a fraction where the
numerator is the number of days in the fiscal year through the separation date
and where the denominator is the total number of days in the fiscal year. This
bonus will be paid on the six month anniversary of your separation date.

 

•   If your employment is terminated by you for Good Reason, the Company shall
pay you a lump sum cash payment that is calculated as follows: $1,250,000
multiplied by a fraction where the numerator is the number of days in the fiscal
year through the separation date and where the denominator is the total number
of days in the fiscal year.

 

•   An additional amount, less normal taxes and other withholdings, which would
be in lieu of the Equity Replacement Grant which will be forfeited as a result
of the termination of your employment. This additional amount will vary based on
your separation date. If your separation date occurs after 25% of your Equity
Replacement Grant, but before 50% of such grant has vested, then the additional
amount will be $2.25 million. If your separation date occurs after 50% of such
grant has vested, but before 75% of such grant has vested, then the additional
amount will be $1.5 million. If your separation date occurs after 75% of such
grant has vested, but before 100% of such grant has vested, then the additional
amount would be $0.75 million.

 

Should A&F provide Change in Control, No Cause and/or Good Reason termination
benefits to the Chief Operating Officer and Executive Vice Presidents during
your first four years of employment, you would have a one-time right to waive
participation in the above program and substitute the program that is made
available to similarly situated associates. If you elect to remain with the
above program, A&F would offer you a one-time opportunity following the
completion of four years of employment to participate in a



--------------------------------------------------------------------------------

   Change in Control, No Cause and/or Good Reason termination benefits program
that would then be available to newly hired, but otherwise similarly situated,
associates. Please note that there is no guarantee that A&F would have a Change
in Control, No Cause and/or Good Reason termination benefits program in effect
at the point in time when you would complete four years of employment.
Relocation    You will be eligible for reimbursement of relocation expenses in
accordance with the terms and conditions of the A&F Relocation Policy. All
relocation benefits must be used within four months of your start date.   

•   A&F will provide the following relocation assistance (up to a maximum of
$80,000):

 

•   Movement of household goods

 

•   Lease break assistance

 

•   Relocation expenses will be “grossed up” to offset Federal and State taxes.

 

•   If you wish to have A&F pay your relocation expenses, you must sign an
agreement to repay those expenses in full if you resign without Good Reason or
are terminated for Cause within thirty-six (36) months of your first day of
employment.

2014 Inducement Grant – Performance Share Awards (PSAs) and Stock Appreciation
Rights (SARs)    Subject to the approval of the Compensation Committee of the
Board of Directors or its designee and subject to the terms and conditions of
the grant, you will receive an inducement grant with an approximate total value
of $2.5 million, which will be pro-rated based on the following schedule
relating to your start date with A&F:   

•   On or before November 1, 2014– 5/12 or $1.042 million

 

•   November 2, 2014 to December 1, 2014– 4/12 or $0.833 million



--------------------------------------------------------------------------------

  

 

•   December 2, 2014 to January 1, 2015- 3/12 or $0.625 million

 

•   January 2, 2014 to February 1, 2015– 2/12 or $0.417 million

 

•   On or after February 2, 2015– no 2014 Inducement Grant

 

The final inducement grant value, as determined above will be split with 75% of
the grant value in the form of Performance Share Awards (PSAs) and 25% of the
grant value in the form of Stock Appreciation Rights (SARs). The date of the
grant will be determined according to Abercrombie & Fitch’s Equity Grant Policy.

 

Upon vesting, one PSA converts to one share of A&F stock. Subject to continued
employment with A&F, the vesting schedule will be consistent with other grants
made during the Spring 2014 annual grant policy.

Subject to continued employment with A&F, the SARs will vest and become
exercisable on each anniversary of the grant date in accordance with the
following schedule:

 

Year 1     Year 2     Year 3     Year 4

    25%       25%       25%       25%

Annual Grant (2015 and beyond)   

If you have commenced your employment prior to March 1, 2015, subject to
satisfactory performance and continued employment, Management will recommend to
the Compensation Committee of the Board of Directors an equity grant:

 

•   consistent with others at similar levels to the position described in this
offer; and,

 

•   based on your performance rating and the Company’s stock price.

 

If your employment commences on or after March 1, 2015, subject to satisfactory
performance and continued employment, you will receive a pro-rated amount of the
annual grant discussed in this section above, based on the following schedule
relating to your start date with A&F:

 

•   March 1, 2015 to March 31, 2015—11/12 of the Annual Grant

 

•   April 1, 2015 to April 30, 2015—10/12 of the Annual Grant



--------------------------------------------------------------------------------

  

•   May 1, 2015 to May 31, 2015—9/12 of the Annual Grant

 

•   June 1, 2015 to June 30, 2015—8/12 of the Annual Grant

 

•   July 1, 2015 to July 31, 2015—7/12 of the Annual Grant

 

•   August 1, 2015 to August 31, 2015—6/12 of the Annual Grant

 

•   September 1, 2015 to September 30, 2015—5/12 of the Annual Grant

 

•   October 1, 2015 to October 26, 2015—4/12 of the Annual Grant

 

•   After October 26, 2015: Not Applicable

 

Grants in the past have included a mixture of Restricted Stock Units, Stock
Appreciation Rights and Performance Share Awards, although we anticipate that,
based on current best practices in senior executive compensation, your grant
will largely or completely consist of Performance Share Awards. The vesting
schedules will be consistent with other grants made during the 2015 Annual
Equity Grant process. Assuming that you are in good standing on the equity award
date, Management will recommend an award with an approximate value of $2.5
million.

 

After 2015, subject to satisfactory performance and continued employment,
Management will recommend to the Compensation Committee of the Board of
Directors, grants consistent with others at similar levels to the position
described in this offer. These grants will also be based on your performance
rating and the Company’s stock price. The vesting schedules will be consistent
with other grants made during each Equity Grant process.

 

Equity Replacement Grant –

Restricted Stock Units (RSUs)

   Subject to the approval of the Compensation Committee of the Board of
Directors or its designee and subject to the terms and conditions of the grant,
Management will recommend an award of RSUs with an approximate grant date fair
value of $3.0 million. The date of the grant will be determined according to
Abercrombie & Fitch’s Equity Grant Policy. Upon vesting, one RSU converts to one
share of A&F stock. Subject to continued employment with A&F, these RSUs will
vest on each anniversary of the vest from date in accordance with the following
4-year vesting schedule:

 



--------------------------------------------------------------------------------

   Year 1     Year 2     Year 3     Year 4        25%
      25%        25%        25% A&F Qualified Savings    After one year of
employment, you will be eligible to participate in the Abercrombie & Fitch Co.
Savings and Retirement Plan. As a participant in this plan, you will be eligible
to defer up to 50% of your base salary and Bonus payouts, or up to the IRS
maximum annual deferral limit ($17,500 plus “catch-up” contributions, if
applicable for 2014), whichever is less. The first 3% of your base salary and
Bonus payouts that you defer into this plan will be matched by A&F at 100%. The
next 2% of your base salary and Bonus payouts that you defer into this plan will
be matched at 50%.    The maximum level of pensionable compensation allowed by
the IRS is $260,000 for 2014. At the base salary and Bonus target quoted in this
offer, and assuming at least a 5% base salary and Bonus target deferral into the
plan, this would result in an annual company match of $10,400. Company matching
contributions and earnings are always 100% vested.

A&F Non-Qualified

Savings Plan

   After 30 days of employment, you will be eligible to participate in the
Abercrombie & Fitch Co. Non-Qualified Savings Plan. This plan will allow you to
defer up to 75% of your base salary each year, and up to 75% of your Bonus
payouts. The company will match the first 3% that you defer on a dollar for
dollar basis. At the base salary and Bonus target quoted in this offer, this
would result in a company match of $67,163 on a 3% base and Bonus target
deferral. Company contributions and earnings vest 100% after 5 years of
continuous service on the anniversary date of employment. Healthcare Coverage   
After one month of employment you will be eligible to participate in our
Healthcare Benefit plans. The current associate contribution required for these
benefits is as follows:

 

    

Medical/Dental

   Vision

Single Coverage

   $ 31.95 bi-weekly    $ 2.20 bi-weekly                            

Single (+) One

   $ 66.95 bi-weekly                $ 4.40 bi-weekly

Family Coverage

   $ 103.95 bi-weekly    $ 6.80 bi-weekly



--------------------------------------------------------------------------------

Life & Disability Insurance    After one month of employment, you will
automatically be enrolled in A&F’s Life & Disability Insurance plans. Flexible
Spending Account (FSA)    After one month of employment, you will be eligible to
participate in A&F’s Flexible Spending Account (FSA) plan. FSAs allow you to
save money by paying for certain healthcare and childcare expenses with pre-tax
dollars via automatic payroll deductions.

Associate Assistance

Program (AAP)

   After one month of employment, you will automatically be enrolled in A&F’s
AAP. The AAP gives you or any covered dependents access to free, confidential
psychological, financial or legal counseling through our AAP provider. Up to 8
free visits, per specific issue, are available through the AAP. A&F Gym   
Effective upon hire, you will be eligible to join The A&F Gym, our state of the
art 8,000 square foot on-site fitness facility. The cost of membership is only
$5.00 per bi-weekly pay period, which is paid via automatic payroll deduction
after you enroll. Merchandise Discount    You will receive a discount of 40% on
qualifying purchases at all Abercrombie & Fitch and abercrombie stores. You will
also receive a discount of 30% on qualifying purchases at all Hollister Co.
stores. Vacation/Personal Holidays    You will be eligible for 25 vacation days
and 3 personal days per fiscal year. Vacation and personal days will be
pro-rated for the first year based on your start date. The Company also grants 5
sick days and 7 paid holidays to all Home Office associates annually.
Indemnification    A&F shall indemnify, defend, and hold you harmless to the
maximum extent permitted by law and the A&F by-laws against all judgments,
fines, amounts paid in settlement and all reasonable expenses, including
attorneys’ fees incurred by you, in connection with the defense of or as a
result of any action or proceeding (or any appeal from any action or proceeding)
in which you are made or are threatened to be made a party by reason of the fact
that you are or were an officer or director of A&F. Subject to the terms of the
A&F D&O policies then in effect, A&F acknowledges that you will be covered and
insured up to the full limits provided by all directors’ and officers’ insurance
which A&F then maintains to indemnify its directors and officers.



--------------------------------------------------------------------------------

Section 409A    To the extent applicable, this offer letter shall incorporate
the terms and conditions required by Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) and this offer letter is consistent with
Section 409A and Department of Treasury regulations and other interpretative
guidance issued hereunder, including without limitation any such regulations or
other guidance that may be issued after the date of this offer letter.
Background Inquiry    This offer of employment is contingent on the successful
completion of background and reference checks.

This offer, if accepted, is for employment with the Company that is at-will, and
nothing in this offer letter is to be construed as altering that at-will status
or promising employment for a definite term.

Fran, we look forward to working with you and are convinced that you will be an
outstanding addition to the A&F team. To indicate your acceptance of this offer,
please sign below and return this letter to Human Resources.

 

Sincerely,

 

     

/s/ Michael Jeffries

  

/s/ Ron Grzymkowski

   Michael Jeffries    Ron Grzymkowski    Chief Executive Officer    Senior Vice
President       Human Resources   

I have disclosed to you the document entitled “Confidentiality, Non-Solicitation
of Associates and Non-Competition Agreement” that I entered into with Ann
Taylor, Inc. in or about October 2013. I represent that, with the exception of
that document, I am not subject to any restriction, covenant or limitation with
any prior employer which could be construed as preventing me from working for
Abercrombie & Fitch in the capacity described in this offer letter. I further
represent that to the extent I am subject to an agreement that allows me to work
for Abercrombie & Fitch, but that forbids me to solicit employees of another
company or to share another company’s confidential information, I agree that I
will not breach any such agreement while employed by Abercrombie & Fitch. I
accept Abercrombie & Fitch’s offer of employment as outlined in this letter, and
I am returning a signed copy to Human Resources.

 

/s/ Fran Horowitz Bonadies

      October 9, 2014 Fran Horowitz       Date

 